Citation Nr: 0606782	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-19 007	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for myeloma, including 
as a result of herbicide exposure.

2.  Entitlement to service connection for melanoma, including 
as a result of herbicide exposure.

3.  Entitlement to service connection for right lower lobe 
lung granuloma (claimed as a spot on the lung).

4.  Entitlement to service connection for a spot on the 
liver.

5.  Entitlement to service connection for growths on the back 
(hemangioma) and forehead (actinic keratosis).

6.  Entitlement to service connection for a spot on the 
stomach.



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1964 to April 1967.  

2.  On January 31, 2005, prior to the promulgation of a 
decision in this case, the Board received notification from 
the veteran requesting withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The veteran in 
this case has withdrawn this appeal; thus, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.




		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


